DETAILED ACTION
Claim Interpretation
As discussed in the Office action dated 05/25/2022, limitations of claims  27 and 28 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the “capture device”, “calculation device”, “display device”, and “storage device”.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Murphy (Reg# 64,423) on 08/31/2022.

The application has been amended as follows: 
12. (Currently Amended) The method as claimed in claim[[s]] 1, wherein a respective sensitivity landscape comprises a shape data record and a degree of change for the change in the predefined physical target property of the physical shape if the physical shape changes in a respective normal direction at a plurality of the locations at or on the physical shape, which are identified by the shape data record, as a result of a change in the shape data record.

21. (Currently Amended) The method as claimed in claim[[s]] 1, wherein the predefined physical target property is a flow resistance, a strength, a temperature, a reflection property at a surface, a weight, a conductivity and/or sound absorption of a surface structure.  
22. (Currently Amended) The method as claimed in claim 1, wherein the respective shape data record comprises the locations on or at[[ the]] a surface of the physical shape in a form of location data records.

27. (Currently Amended) An apparatus for determining a physical shape having a predefined physical target property, comprising: 
a capture device for generating a shape data record for the physical shape, in which the shape data record identifies locations at or on the physical shape; 
a calculation device for calculating a sensitivity landscape from the shape data record, wherein: 
the sensitivity landscape comprises the shape data record and a degree of change for a change in the predefined physical target property of the physical shape if the physical shape changes in a respective normal direction at the locations at or on the physical shape which are identified by the shape data record; 
the calculation device is an artificial intelligence apparatus which is taught on a basis of machine learning and maps the shape data record as an input data record to the sensitivity landscape as an output data record, 
the machine learning is carried out on a basis of a plurality of learning data records, 
each learning data record comprises a learning shape data record for a learning physical shape and a learning sensitivity landscape as a degree of change for[[ the]] a change in a target property of the learning physical shape if the learning physical shape changes in a respective normal direction at locations at or on the learning physical shape which are identified by the learning shape data record; and 
a display device for displaying the sensitivity landscape on the basis of the shape data record.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the closest prior art Song et al. (Aerodynamic Design Optimization of Rear Body Shapes of a Sedan for Drag Reduction) discloses providing a physical model and providing shape data of the physical model, capturing a predefined target property for the shape – drag coefficient – determining sensitivity values and a sensitivity landscape, and using a machine learning method to produce sensitivity values.  However, while Song et al. discloses sensitivity values, it is unclear whether the sensitivity values indicate a degree of change for a change in the drag coefficient of the shape if the physical shape changes in a region of the location as a result of a change in the shape data record.  In addition, while there is mention of using a machine learning method to produce a device that generates sensitivity values and also changing the shape data record, there is no clear mention of the machine learning method assigning a sensitivity landscape to a respective shape data record, nor is there a clear mention of changing the shape data record for the physical shape to be determined based on the calculated sensitivity landscape in such a manner that the drag coefficient changes in a direction of a predetermined value.  Chen et al. (CN 108595797) discloses generating sensitivity data related to shape optimization and changing the boundary shape, however, it does not disclose the rest of the limitations of the claim.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-19 and 21-24, they are dependent on allowed claim 1.
With regards to claims 20 and 25, the closest prior art Song et al. (Aerodynamic Design Optimization of Rear Body Shapes of a Sedan for Drag Reduction) discloses providing a neural network which maps input data to output data, providing a shape data record and generating sensitivity values using the neural network, however, there is no mention of where the sensitivity values indicate a degree of change for a change in a physical target property of the physical shape if the physical shape changes in a region of a location as a result of a change in the shape data record, nor is it clear that the sensitivity values are assigned to locations in the shape data record, providing further learning data records and training/teaching the neural network with the learning data record to obtain a trained neural network.  Chen et al. (CN 108595797) discloses generating sensitivity data related to shape optimization and changing the boundary shape, however, it does not disclose the rest of the limitations of the claim.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claim 26, it is dependent on allowed claim 25.
With regards to claim 27, the closest prior art Song et al. (Aerodynamic Design Optimization of Rear Body Shapes of a Sedan for Drag Reduction) discloses a neural network for calculating sensitivity values or a sensitivity landscape from a shape data record, however, there is no mention of the sensitivity landscape comprising the shape data record and a degree of change for a change in the predefined physical target property of the physical shape if the physical shape changes in a respective normal direction at a plurality of locations at or on the physical shape which are identified by the shape data record, nor is there any mention of the neural network mapping the shape data record – input data – to the sensitivity landscape – output data, and where each learning data record used in machine learning comprises a learning shape data record and a learning sensitivity landscape as a degree of change for a change in a target property of the learning physical shape if the learning physical shape changes in a respective normal direction at a plurality of locations at or on the learning physical shape which are identified by the learning shape data record.  Chen et al. (CN 108595797) discloses generating sensitivity data related to shape optimization and changes in a boundary shape, however, it does not disclose the rest of the limitations of the claim.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 28 and 29, they are dependent on allowed claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662